EXHIBIT 10.4

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT dated as of June 30, 2004 (this “Amendment”) is to the
Credit Agreement (as heretofore amended, the “Credit Agreement”) dated as of
February 25, 2003 among LITHIA MOTORS, INC. (the “Company”), various financial
institutions (the “Lenders”) and DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, as
agent for the Lenders (the “Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as defined in the Credit
Agreement.

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

SECTION 1  AMENDMENTS.  Effective on (and subject to the occurrence of) the
Amendment Effective Date (as defined below):

 

1.1          (a)           Section 1.1 of the Credit Agreement shall be amended
by adding the following definitions thereto, each in its appropriate
alphabetical position:

 

Senior Subordinated Indenture means the Indenture, dated as of May 4, 2004,
between the Company and U.S. Bank National Association, as trustee.

 

Senior Subordinated Notes means the $85,000,000 of 2.875% Convertible Senior
Subordinated Notes due 2014 of the Company issued pursuant to the Senior
Subordinated Indenture.

 

Third Amendment Effective Date means the “Amendment Effective Date” under and as
defined in the Third Amendment hereto dated as of June 30, 2004.

 

Unused Revolving Commitment Amount means, as of any time, (x) the Revolving
Commitment Amount as of such time less (y) the Revolving Outstandings as of such
time.

 

(b)           The definitions of “Commitment,” “Pro Rata Share,” “Revolving
Commitment Amount,” “Subordinated Debt” and “Termination Date” in Section 1.1 of
the Credit Agreement shall be amended and restated in their entireties to read
as follows:

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The amount
of each Lender’s Pro Rata Share of the Revolving Commitment Amount on the Third
Amendment Effective Date is set forth on Schedule 2.1.

 

Pro Rata Share means, with respect to any Lender, the percentage which (a) the
amount of such Lender’s Commitment is of (b) the Commitments of all Lenders;
provided that, after the Commitments have been terminated, “Pro Rata Share”
shall mean, as to any Lender, the percentage which the sum of the aggregate
principal amount of such Lender’s Revolving Loans plus the participations of
such Lender in all Letters of Credit is of the sum of the aggregate principal
amount of all Revolving Loans plus the Stated Amount of all Letters of Credit. 
The Pro Rata Share of each Lender as of the Third Amendment Effective Date is
set forth on Schedule 2.1.

 

Revolving Commitment Amount means $150,000,000, as reduced from time to time
pursuant to Section 6.1.

 

Subordinated Debt means (i) the Senior Subordinated Notes and (ii) other
unsecured Debt of the Company that has subordination terms, covenants, pricing
and other terms that have been approved in writing by the Required Lenders.

 

--------------------------------------------------------------------------------


 

Termination Date means the earlier to occur of (a) May 1, 2007 (or any later
date that may be established as the Termination Date pursuant to Section 2.6) or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
11.

 

(c)           The definition of “Provider” in Section 1.1 of the Credit
Agreement shall be deleted in its entirety.

 

1.2          Section 2.6 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

2.6           Extension of Termination Date.  On each May 1 from and after May
1, 2005 (each, an “Extension Date”), the Termination Date shall be extended for
an additional year (i.e., to the May 1 of the year following the year in which
the then-scheduled Termination Date is to occur) if the Agent (acting at the
request of all of the Lenders) shall have notified the Company in writing on or
prior to such Extension Date that the Termination Date is so extended for an
additional year (such notice an “Extension Notice”).  If the Agent shall have
issued an Extension Notice on or prior to an Extension Date, the Agent shall
promptly notify the Company and each Lender of the new Termination Date.  If no
Extension Notice is received by the Company on or prior to any Extension Date,
the Termination Date shall not be extended on such Extension Date.  For example:
(x) if no Extension Notice is given before May 1, 2005, the Termination Date
shall remain May 1, 2007 (unless such date occurs earlier pursuant to clause (b)
of the definition of “Termination Date”) and (y) if an Extension Notice is given
before May 1, 2005, the Termination Date shall be thereby extended to May 1,
2008, subject to further extension by operation of this Section (unless such
date occurs earlier pursuant to clause (b) of the definition of “Termination
Date”).

 

1.3          Section 5.2 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

5.2           Unused Fees.  The Company agrees to pay to the Agent for the
account of each Lender an unused fee at a rate per annum equal to 0.15% on such
Lender’s share of the daily Unused Revolving Commitment Amount.  All unused fees
shall be payable in arrears as follows: (i) the Agent will present an invoice
reflecting the unused fees on or about April 30th of each year for the period
ending on such April 30th for which such fees shall not have been theretofore
paid and the Company shall pay such invoiced amount to the Agent for the account
of the Lenders within one Business Day after receipt of such invoice, and (ii)
on the Termination Date, the Agent will present an invoice reflecting the unused
fees for the period ending on the Termination Date for which such fees shall not
have been theretofore paid and the Company shall pay such invoiced amount to the
Agent for the account of the Lenders on the Termination Date.

 

1.4          Section 5 of the Credit Agreement shall be amended by (i) changing
the designation of Section 5.4 to Section 5.5 and (ii) by adding the following
new Section 5.4:

 

5.4           Administrative Fee.  The Company agrees to pay to the Agent for
its own account (and not for the account of any Lender) an administrative fee at
a rate per annum equal to 0.10% on the daily Unused Revolving Commitment
Amount.  The administrative fee shall be payable in arrears as follows: (i) the
Agent will present an invoice reflecting the administrative fee on or about
April 30th of each year for the period ending on such April 30th for which such
fee shall not have been theretofore paid and the Company shall pay such invoiced
amount to the Agent within one Business Day after receipt of such invoice; and
(ii) on the Termination Date, the Agent will present an invoice reflecting the
administrative fee for the period ending on the Termination Date for which such
fee shall not have been theretofore paid and the Company shall pay such invoiced
amount to the Agent on the Termination Date.

 

1.5          Section 9.7(k) of the Credit Agreement shall be amended and
restated to read in its entirety as follows:

 

(k)           Debt with respect to Floor Plan Financings provided by Persons to
whom all the Lenders consent;

 

2

--------------------------------------------------------------------------------


 

1.6          Section 9.20(h) of the Credit Agreement shall be amended by (x)
deleting the existing text therein that read “[INTENTIONALLY LEFT BLANK]” and
(y) inserting the following in lieu of such deleted text “an Investment in an
amount not to exceed $50,000,000 in Lithia Real Estate, provided such Investment
is made within 60 days after the Third Amendment Effective Date”.

 

1.7          Section 9.20 of the Credit Agreement shall be amended by
substituting the designation “(c), (g) or (h)” for the designation “(c) or (g)”
in clause (y) of the proviso therein.

 

1.8          Section 9 of the Credit Agreement shall be amended by adding
thereto the following new Section 9.24:

 

9.24         Senior Subordinated Notes.  Not: (i) make any redemption,
prepayment, defeasance or repurchase of the Senior Subordinated Notes prior to
May 1, 2009 (it being understood that, as a condition to extending the
Termination Date or otherwise in connection with any modification or waiver of
the Loan Documents, the Agent and the Lenders may require that such date be
extended to another future date); or (ii) amend, modify or waive any rights
under the Senior Subordinated Indenture or the Senior Subordinated Notes without
the prior written consent of the Required Lenders.

 

1.9          Section 13.17 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

13.17       [Intentionally left blank]

 

1.10        Schedule 2.1 to the Credit Agreement shall be replaced by Schedule
2.1 hereto.

 

SECTION 2  REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to the Agent and the Lenders that:  (a) the representations and warranties made
in Section 8 of the Credit Agreement are true and correct on and as of the
Amendment Effective Date (as defined below) with the same effect as if made on
and as of the Amendment Effective Date (except to the extent relating solely to
an earlier date, in which case they were true and correct as of such earlier
date); (b) no Event of Default or Unmatured Event of Default exists or will
result from the execution of this Amendment; (c) no event or circumstance has
occurred since the Closing Date that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect; (d) the execution and delivery
by the Company of this Amendment and the performance by the Company of its
obligations under the Credit Agreement as amended hereby (as so amended, the
“Amended Credit Agreement”) (i) are within the corporate powers of the Company,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary approval from any governmental authority and (iv) do not
and will not contravene or conflict with any provision of any law, rule or
regulation or any order, decree, judgment or award which is binding on the
Company or any of its Subsidiaries or of any provision of the certificate of
incorporation or bylaws or other organizational documents of the Company or of
any agreement, indenture, instrument or other document which is binding on the
Company or any of its Subsidiaries; and (e) the Amended Credit Agreement is the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

SECTION 3  EFFECTIVENESS.  The amendments set forth in Section 1 above shall
become effective as of such date (the “Amendment Effective Date”) when the Agent
shall have received (a) a counterpart of this Amendment executed by the Company
and the Lenders (or, in the case of any party other than the Company from which
the Agent has not received a counterpart hereof, facsimile confirmation of the
execution of a counterpart hereof by such party) and (b) each of the following
documents, each in form and substance satisfactory to the Agent:

 

3.1          Reaffirmation.  A counterpart of the Reaffirmation of Loan
Documents, substantially in the form of Exhibit A, executed by each Loan Party
other than the Company.

 

3.2          Other Documents.  Such other documents as the Agent or any Lender
may reasonably request.

 

3

--------------------------------------------------------------------------------


 

SECTION 4  MISCELLANEOUS.

 

4.1          Continuing Effectiveness, etc.  As hereby amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  As of the Amendment Effective Date, all references
in the Credit Agreement, the Notes, each other Loan Document and any similar
document to the “Credit Agreement” or similar terms shall refer to the Amended
Credit Agreement.

 

4.2          Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

 

4.3          Expenses.  The Company agrees to pay the reasonable costs and
expenses of the Agent (including reasonable fees and disbursements of counsel,
including, without duplication, the allocable costs of internal legal services
and all disbursements of internal legal counsel) in connection with the
preparation, execution and delivery of this Amendment.

 

4.4          Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of Michigan applicable to contracts made and
to be wholly performed within the State of Michigan.

 

4.5          Successors and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Company, the Lenders and the Agent and the
successors and assigns of the Lenders and the Agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

Delivered as of the day and year first above written.

 

 

 

LITHIA MOTORS, INC.

 

 

 

 

 

By:

/s/ Jeffrey B. DeBoer

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

DAIMLERCHRYSLER SERVICES NORTH AMERICA
LLC, as the Agent, as the Issuing Lender and as a Lender

 

 

 

 

 

By:

/s/ Janet Toronski

 

Title:

 

 

 

 

 

 

TOYOTA MOTOR CREDIT CORPORATION, as a
Lender

 

 

 

 

 

By:

/s/ Reid Boozer

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Pro Rata Share
of Revolving
Commitment Amount

 

Pro Rata Share

 

 

 

 

 

 

 

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC

 

$

93,750,000

 

62.5

%

 

 

 

 

 

 

 

TOYOTA MOTOR CREDIT CORPORATION

 

$

56,250,000

 

37.5

%

 

 

 

 

 

 

 

TOTALS

 

$

150,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REAFFIRMATION

 

June    , 2004

 

DaimlerChrysler Services North

America LLC, as the Agent

and the Lenders party

to the Credit Agreement

referred to below

27777 Inkster Road

Farmington Hills, Michigan 48334

Attn: Michele Nowak

 

Re:  Reaffirmation of Loan Documents

 

Ladies and Gentlemen:

 

Please refer to:

 

(a)           The Security Agreement dated as of February 25, 2003 (the
“Security Agreement”) among Lithia Motors, Inc. (the “Company”), its
subsidiaries and DaimlerChrysler Services North America LLC in its capacity as
Agent (in such capacity, the “Agent”);

 

(b)           The Guaranty dated as of February 25, 2003 (the “Guaranty”)
executed in favor of the Agent and various other parties by all subsidiaries of
the Company; and

 

(c)           The Pledge Agreement dated as of February 25, 2003 (the “Pledge
Agreement”) executed by the Company and certain of its subsidiaries.

 

Each of the undersigned acknowledges that the Company, the Lenders and the Agent
have executed the Third Amendment (the “Third Amendment”) to the Credit
Agreement dated as of February 25, 2003 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
otherwise defined herein have the meanings given in the Credit Agreement.

 

Each of the undersigned hereby confirms that the Security Agreement, the
Guaranty, the Pledge Agreement and each other Loan Document to which such
undersigned is a party remains in full force and effect after giving effect to
the effectiveness of the Third Amendment and that, upon such effectiveness, all
references in each Loan Document to the “Credit Agreement” shall be references
to the Credit Agreement, as amended by the Third Amendment.

 

A-1

--------------------------------------------------------------------------------


 

This letter agreement may be signed in counterparts and by the various parties
on separate counterparts.  This letter agreement shall be governed by the laws
of the State of Michigan applicable to contracts made and to be performed
entirely within such State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES FOLLOW]

 

A-2

--------------------------------------------------------------------------------


 

 

HUTCHINS EUGENE NISSAN, INC.

 

HUTCHINS IMPORTED MOTORS, INC.

 

LGPAC, INC.

 

LITHIA AUTO SERVICES, INC.

 

LITHIA BNM, INC.

 

LITHIA DE, INC.

 

LITHIA DM, INC.

 

LITHIA HPI, INC.

 

LITHIA KLAMATH, INC.

 

LITHIA LAC, INC.

 

LITHIA MEDFORD HON, INC.

 

LITHIA MOTORS SUPPORT SERVICES, INC.

 

LITHIA MTLM, INC.

 

LITHIA OF ROSEBURG, INC.

 

LITHIA RENTALS, INC.

 

LITHIA ROSE-FT, INC.

 

LITHIA SOC, INC.

 

SATURN OF SOUTHWEST OREGON, INC.

 

LITHIA CHRYSLER JEEP OF ANCHORAGE,
INC.

 

LITHIA IMPORTS OF ANCHORAGE, INC.

 

LITHIA CIMR, INC.

 

LITHIA CJDB, INC.

 

LITHIA DC, INC.

 

LITHIA FMF, INC.

 

LITHIA FN, INC.

 

LITHIA FVHC, INC.

 

LITHIA JEF, INC.

 

LITHIA MMF, INC.

 

LITHIA NF, INC.

 

LITHIA OF ANCHORAGE, INC.

 

LITHIA TKV, INC.

 

LITHIA TR, INC.

 

LITHIA VWC, INC.

 

LITHIA VWPC, INC.

 

LITHIA CENTENNIAL CHRYSLER PLYMOUTH JEEP,
INC.

 

LITHIA CHERRY CREEK DODGE, INC.

 

LITHIA COLORADO CHRYSLER PLYMOUTH,
INC.

 

LITHIA COLORADO JEEP, INC.

 

LITHIA COLORADO SPRINGS JEEP CHRYSLER
PLYMOUTH, INC.

 

LITHIA FOOTHILLS CHRYSLER, INC.

 

LITHIA OF THORNTON, INC.

 

LITHIA CB, INC.

 

LITHIA DB, INC.

 

LITHIA IB, INC.

 

LITHIA LMB, INC.

 

LITHIA FORD OF BOISE, INC.

 

LITHIA OF CALDWELL, INC.

 

LITHIA OF POCATELLO, INC.

 

LITHIA POCA-HON, INC.

 

LITHIA CD, INC.

 

LITHIA OF OMAHA, INC.

 

LITHIA MBO, INC.

 

A-3

--------------------------------------------------------------------------------


 

 

LITHIA RENO SUB-HYUN, INC.

 

LITHIA SALMIR, INC.

 

LITHIA AUTOMOTIVE, INC.

 

LITHIA OF SIOUX FALLS, INC.

 

CAMP AUTOMOTIVE, INC.

 

LITHIA BC, INC.

 

LITHIA DC OF RENTON, INC.

 

LITHIA DODGE OF TRI-CITIES, INC.

 

LITHIA FTC, INC.

 

LITHIA IC, INC.

 

LITHIA OF SEATTLE, INC.

 

TC HON, INC.

 

LITHIA HYR, INC.

 

LITHIA CS, INC.

 

LITHIA OF FAIRFIELD, INC.

 

LITHIA OF SANTA ROSA, INC.

 

LITHIA OF VACAVILLE, INC.

 

LITHIA CCTF, INC.

 

LITHIA OF TWIN FALLS, INC.

 

LITHIA LMM, INC.

 

LITHIA OF MISSOULA, INC.

 

LITHIA OF OKLAHOMA, INC.

 

LITHIA OF BILLINGS, INC.

 

LITHIA OF SPOKANE, INC.

 

LITHIA OF FAIRBANKS, INC.

 

LITHIA OF MEDFORD LM, INC.

 

LITHIA OF HELENA, INC.

 

LITHIA OF SOUTH CENTRAL AK, INC.

 

LITHIA NA, INC.

 

[LITHIA OF CLOVIS, INC.]

 

 

 

 

 

By:

 

 

Title:

 

 

A-4

--------------------------------------------------------------------------------


 

 

LITHIA LP OF TEXAS, LLC

 

LITHIA GP OF TEXAS, LLC

 

By:  Lithia Motors, Inc., Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

LITHIA LAC OF WASHINGTON, LLC

 

By:  Lithia LAC, Inc., Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

LITHIA SH, LLC

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

SOE, LLC

 

By:  Lithia SH, LLC, Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

LITHIA VS, LLC

 

By:  Camp Automotive, Inc., Manager

 

 

 

 

 

By:

 

 

Title:

 

 

A-5

--------------------------------------------------------------------------------


 

 

LITHIA CJDBS, L.P.

 

LITHIA CJDO, L.P.

 

LITHIA CJDSA. L.P.

 

LITHIA CM, L.P.

 

LITHIA CO, L.P.

 

LITHIA CSA, L.P.

 

LITHIA DMID, L.P.

 

LITHIA DSA, L.P.

 

LITHIA HMID, L.P.

 

LITHIA NSA, L.P.

 

LITHIA OF GRAPEVINE, L.P.

 

By:  Lithia GP of Texas, LLC, General Partner

 

By:  Lithia Motors, Inc., Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

LRE SPRINGFIELD, LLC

 

By:  Lithia Real Estate, Inc., Manager

 

 

 

By:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND AGREED
as of the date first written above

 

 

 

DAIMLERCHRYSLER SERVICES NORTH
AMERICA, LLC, as the Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

A-6

--------------------------------------------------------------------------------